                                                                                r.===-=---=----=========
                                                                                 USD <   ."I IJ \   y
                                                                                 oocr, rr r
UNITED STATES DISTRICT COURT
                                                                                 ELECT H< \J CALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                                 DOC#:
--------------- ---------------------------------------------------X
UNITED STA TES OF AMERICA,
                                                                                       - -
                                                                                 DATE FIL ED:
                                                                                                        -- - ~---
                                                                                               / /-=;-/;)Jj
                                                                                                           I



                     -against-                                                    19 CR 360 (KMW)

                                                                                    SENTENCING
                                                                                SCHEDULING ORDER
WILLY SANCHEZ

                                                             Defendant.
------------------------------------------------------------------x
KIMBA M. WOOD, District Judge

          The Defe ndant is scheduled to be sentenced on April 6, 2020 at 11 :00 a.m.

          The Presentence Investigation Report is due to the Court on March 30, 2020.

          Any sentencing submissions by Defendant must be made by March 3 l , 2020, and must state

specifically whether Defendant contests any fact in the Presentence Report, and whether Defendant contests

the appropriateness of the Probation Officer' s Sentencing Recommendation.

          Defense counsel must arrange for the presentence interview to occur within 14 days of the defendant' s

guilty plea. The Government must submit a statement of facts to Probation within 14 days of the defendant's

guilty plea. The Government must submit its 5K 1.1 letter, if appl icable, 14 days before sentencing. All

counsel must review the Court' s Individual Rules before submitting sentencing memoranda.

          Probation should contact Chambers if they experience difficulty scheduling the presentence interview

or if the PSR will not be completed in a timely fashion.

          Any response or other submission from the Government is due April 2, 2020.



SO ORDERED

Dated: New York, New York
       January 7, 2020

                                                                          , ~ ~- wnit
                                                                                 KIMBA M. WOOD
                                                                          UNITED STA TES DISTRICT JUDGE
